Citation Nr: 0501371	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for low back strain with degenerative disc 
disease of L5-S1 and degenerative arthritis.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1958.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by the RO which 
assigned an increased rating to 40 percent for the veteran's 
low back disability and denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although the veteran was examined by VA on at least three 
occasions during the pendency of this appeal, the examiner's 
did not provide sufficiently detailed information to assess 
the degree of functional impairment of the veteran's low back 
disability under 38 C.F.R. §§ 4.40, 4.45, and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), held that any identified 
functional loss should be, if feasible, expressed in terms of 
additional range of motion loss.  Furthermore, the claims 
file was not made available to the examiners for review.  38 
C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the whole-recorded history.  See also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); and Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Given the absence of relevant clinical information concerning 
functional loss, the Board finds that the current medical 
evidence of record is inadequate and that further development 
of the record is necessary.  Comprehensive findings 
conforming to the regulations are needed to evaluate the 
claim.  "The Board's consideration of factors which are 
wholly outside the rating criteria provided by the regulation 
is error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  The duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Additionally, the evidentiary record shows that the veteran 
was granted Social Security disability in February 2002, 
based largely on his low back disability.  Although the award 
decision is of record, the medical records used to award the 
benefit have not been obtained.  The Board is cognizant that 
the veteran is over the age of 65.  However, since there is a 
claim for TDIU, an attempt should be made to obtain all 
medical records used in reaching that determination.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).   

As the appeal must be remanded on other grounds, the RO 
should consider the private medical evidence received at the 
RO in March 2004, to which the veteran waived initial RO 
consideration.  

Finally, the Board notes that the veteran has not been 
provided the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any low back problems 
since February 2004.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, the veteran should be so 
informed and it should be documented in 
the claims folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  Any failure to obtain 
these records should be documented in the 
claims folder.  

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  In addition, the examiners must 
be provided copies of all revisions of 
the rating criteria for intervertebral 
disc syndrome, so that findings (or the 
lack thereof) comporting with such 
criteria can be made.  The examiners 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the lumbar spine, and indicate what 
is considered normal range of 
motion.  

II.  Indicate whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine.  The 
examiner should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the low back disability, and how it 
impacts on motor function of the lumbar 
spine.  If applicable, the examiner 
should provide a response to the 
following:  

I.  Does the veteran suffer 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability?  If so, indicate 
the degree of intermittent relief he 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of neuropathy 
with characteristic pain 
attributable to the low back 
disability?  If so, the examiner 
should note whether the neuropathy 
results in demonstrable muscle spasm 
or any other neurological findings 
appropriate to the site of the 
diseased disc.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the low back 
disability have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  See also 
VAOPGCPREC 23-97 and Esteban v. Brown, 6 
Vet. App. 259 (1994).  The RO's 
consideration should include the 
applicable diagnostic criteria for IVD in 
effect at the time of the veteran's claim 
as well as all revisions.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


